Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,450,437 in view of U.S. Patent Pub. No. 2010/0288963 to Mitina et al.  Both sets of claims are directed to methods for preparing thermoplastic polyurethane yarns comprising dispersing nanosilica into liquid raw materials of a polyol, an isocyanate, and a low molecular weight glycol, followed by polymerizing and melt-extruding or spinning the resin to prepare the TPU yarn.  The patented claims do not teach hydrophobic modified nanosilica particles.
Mitina teaches thermoplastic elastomers including thermoplastic polyurethanes comprising hydrophobic modified nanosilicas (0021-0024, 0073).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the nanosilica particles of the claims with the modified nanosilica particles taught in Mitina to provide improved dirt resistance, scratch resistance and anti-adhesive properties (0022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15-17 care rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2021/0395434 to Suragani Venu et al. in view of U.S. Patent Pub. No. 2010/0288963 to Mitina et al.  
As to claim 9, Suragani Venu discloses methods for preparing polyurethane thermoplastic filaments (yarn) wherein additives including silica additives (0036-0037) are added to the liquid raw materials, following by polymerizing and melt-spinning to prepare the filaments that can be made into monofilaments or multi-filament filaments (0036-0039).
Suragani Venu do not teach hydrophobic modified nanosilica particles.
Mitina teaches thermoplastic elastomers including thermoplastic polyurethanes comprising hydrophobic modified nanosilicas (0021-0024, 0073).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the nanosilica particles of Suragani Venu with the modified nanosilica particles taught in Mitina to provide improved dirt resistance, scratch resistance and anti-adhesive properties (0022).
As to claim 10, Suragani Venu in view of Mitina teach particle sizes that range from 40-400 nm (0058).
As to claim 11, Suragani Venu in view of Mitina teach amounts of 1 to 15% by weight of modified nanosilica particles to the composiotions (0070).
As to claims 12-13, Suragani Venu in view of Mitina teach dimethylsiloxane modifications (See Examples), with minimal aggregation of the particles (0045).
As to claim 15, Suragani Venu discloses brand new TPUs, taken to meet virgin TPUs.
As to claims 16-17, Suragani Venu in view Mitinia teach TPU filaments comprising hydrophobically modified nanosilicas.  Instant claims 16-17, are directed to the resin per se, not the yarns, and do not require the particulars of the yarns to be present in the claimed inventions.  The limitations are only required when the filament count occurs.  The instant claims do not require the filament counts therein to be used.  The prior art resins therefore encompass the resins of the instant claims.  The filaments of Suragani fall within the scope of the instant claims even if the instant claims claim the yarns discussed therein.


Claims 18-22 and 24-26 care rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2021/0395434 to Suragani Venu et al. in view of U.S. Patent Pub. No. 2010/0288963 to Mitina et al. and U.S. Patent No. 8,415,430 to Kuhn et al.
As to claim 18, Suragani Venu discloses methods for preparing polyurethane thermoplastic filaments (yarn) wherein additives including silica additives (0036-0037) are added to the liquid raw materials, following by polymerizing and melt-spinning to prepare the filaments that can be made into monofilaments or multi-filament filaments (0036-0039).
Suragani Venu do not teach hydrophobic modified nanosilica particles.
Mitina teaches thermoplastic elastomers including thermoplastic polyurethanes comprising hydrophobic modified nanosilicas (0021-0024, 0073).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the nanosilica particles of Suragani Venu with the modified nanosilica particles taught in Mitina to provide improved dirt resistance, scratch resistance and anti-adhesive properties (0022).
Suragani Venu or Mitina do not teach adding the silica in the masterbatches of claim 18.  
Kuhn shows the addition of nanosilica (1:45-50, 11:43-45, 13:20-25, 14:10-13 and 36-39, noting the particle sizes of Tables 1, 3, and 4) to polymers including thermoplastic polyurethanes (1:9-13, 6:26-27) via masterbatching to be a known method for adding nanosilica to thermoplastic polymers (12:19-21) and the benefits of masterbatching of Kuhn would have been expected in the fiber forming process of Suragani Venu.
As to claim 19, Suragani Venu in view of Mitina teach particle sizes that range from 40-400 nm (0058).
As to claim 20, Suragani Venu in view of Mitina teach amounts of 1 to 15% by weight of modified nanosilica particles to the composiotions (0070).
As to claim 21-22, Suragani Venu in view of Mitina teach dimethylsiloxane modifications (See Examples) with minimal aggregation of the particles (0045).
As to claim 24, Suragani Venu discloses brand new TPUs, taken to meet virgin TPUs.
As to claims 25-26, Suragani Venu in view Mitinia teach TPU filaments comprising hydrophobically modified nanosilicas.  Instant claims 25-26, are directed to the resin per se, not the yarns, and do not require the particulars of the yarns to be present in the claimed inventions.  The limitations are only required when the filament count occurs.  The instant claims do not require the filament counts therein to be used.  The prior art resins therefore encompass the resins of the instant claims.  The filaments of Suragani fall within the scope of the instant claims even if the instant claims claim the yarns discussed therein.

Allowable Subject Matter
Claims 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of references taken alone or in combination fail to teach aggregates of nanosilica particles within the claimed aggregate particle size.  Further, “Fumed silica/polyurethane nanocomposites: effect of silica concentration and its surface modification on rheology and mechanical properties” to Hassanajili et al. or Influence of Nanosilica on the morphology, thermal, and mechanical properties of polyurethane elastomer” to Blagojevic et al.
The use hydrophobically modified nanosilica particles with particle sizes of 7-30 nm that are used in amounts that range from 1-9.0 vol% (Blagojevic, Abstract, Introduction) or used in amounts of 5, 10, and 15% by weight with particle sizes of 7-14 nm (Table 1, Hassanajili) was known at the time of filing. However, the secondary references teach nanosilica aggregates are avoided due to the surface modification of the particles and aggregation is not recommended because it leads to lower strength, strain at break of TPU, and is more difficult to disperse (697, 705, Hassanajili). Also, surface treatment of the silica filler with methacrylsilane and octylsilane reduces agglomeration of particles and improves dispersion at microlevel (Blagojevic, Conclusions). Therefore, it would not have been obvious to add the claimed hydrophobic modified nanosilica aggregates with the claimed aggregate sizes to the TPU yarn of Yamamoto because of the dispersion difficulties and the negative effects on the mechanical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763